Citation Nr: 0914515	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than 1 August 2006 
for an award of dependency and indemnity compensation (DIC). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from February 1943 to 
November 1944.  He was medically separated from service for 
an accidental (noncombat) amputation of the right thigh, 
lower third.  He died in March 1988.  The appellant is his 
surviving spouse, she has been found incompetent for VA 
purposes, and her son is acting on her behalf in this case.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied an effective date 
earlier than August 2006 for an award of DIC to the Veteran's 
surviving spouse.  The appellant's application for an advance 
upon the Board's docket was granted in April 2009.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The Veteran died in March 1988 of an acute myocardial 
infarction of minutes' duration due to or as a result of 
severe chronic obstructive lung disease of eight years' 
duration.

3.  The Veteran did not file a claim for service connection 
for heart disease during his lifetime, and an award of 
service connection for heart disease was never made.  

4.  Although the appellant appeared in person at a Social 
Security Administration Office shortly after the Veteran's 
death to arrange for a conversion of Social Security 
benefits, no form was filed at that time which might possibly 
be accepted as an application for VA death compensation 
benefits.  

5.  The appellant applied and was paid burial benefits on the 
Veteran's behalf.  

6.  At the time burial benefits were authorized and paid to 
the appellant, VA specifically notified her that she might be 
entitled to an award of DIC or pension benefits, and provided 
the appropriate forms to her, and explained that to be 
payable from the date of the Veteran's death, such 
application had to be completed and filed within one year 
from the date of the Veteran's death.  

7.  A formal claim for DIC benefits, based on service 
connection for the cause of the Veteran's death, was not 
received until 31 July 2006.  

8.  An award of DIC benefits based upon cause of death was 
issued by the RO in June 2007, and properly made payable on 
the first day of the month following receipt of the 
successful claim; 1 August 2006.  


CONCLUSION OF LAW

The claim for an effective date earlier than 31 July 2006 for 
an award of DIC benefits is without legal merit.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.153, 3.155, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided VCAA notice specifically with 
regard to the effective date for the award of VA DIC benefits 
in April 2007, prior to the issuance of the rating decision 
now on appeal from June 2007.  This notice informed her of 
the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advised she submit any relevant 
evidence in her possession.  It is certainly clear that the 
appellant is now considered incompetent for VA purposes based 
upon dementia and that her son has been acting in her behalf 
with assistance of a Veterans Service Organization.  It is 
also clear from the extensive written argument submitted by 
her son that he has actual knowledge of the laws and 
regulations governing effective dates of awards of DIC 
benefits.  However, the outcome of this appeal is governed by 
the application of the governing laws and regulations to the 
essentially known and undisputed facts and VA is not required 
to provide assistance to a claimant under VCAA if no 
reasonable possibility exists that such assistance could aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(2).  It is 
clear that all evidence relevant to this claim has been 
collected for review.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Under the applicable criteria, the effective date of an award 
based on an original claim for DIC shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

When a claim for DIC is received within one year of the 
initial report of actual death, the appropriate effective 
date shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The Board notes that 38 U.S.C.A. § 5105; 38 C.F.R. § 3.153 
pertains to joint applications for Social Security and DIC 
compensation.  An application on a form jointly prescribed by 
VA and the Commissioner of Social Security filed with the 
Social Security Administration on or after January 1957 will 
be considered a claim for death benefits, and to have been 
received by VA on the date of receipt by the Social Security 
Administration.  Id.  

The Veteran died in March 1988, and the death certificate 
listed cause of death as acute respiratory arrest due to or 
as a consequence of acute myocardial infarction of minutes' 
duration due to or as a consequence of severe chronic 
obstructive lung disease of eight years' duration.  That same 
month, the appellant filed an application for burial benefits 
which was approved.  

At the time of his death, the Veteran had been granted 
service connection for an amputation at the lower third of 
the right thigh with a 60 percent evaluation, an 
intertrochanteric fracture of the right hip rated at 
20 percent and residuals of left tibia damage rated at 
20 percent with an 80 percent combined evaluation.  The 
Veteran had not applied for nor had any award been made for 
service connection for heart disease or any kind.  

It does appear that the higher rate of burial benefits 
authorized was based upon a finding that the Veteran's death 
was attributable to incidents of service, but an award of 
burial benefits is not the same thing as an award of DIC 
benefits, nor is a formal claim for burial benefits a formal 
claim for DIC benefits.  At the time the appellant was 
notified that burial benefits were approved, she was provided 
a letter offering assistance to the appellant or any other 
dependents in applying for benefits to which they may be 
entitled.  Benefits were explained in the enclosed 
application forms.  It was explained that unless she filed a 
claim for dependency and indemnity compensation within one 
year from the date of death, that benefit, if awarded, would 
not be payable from a date earlier than the date your claim 
is received at VA.  Similar information was provided with 
regard to any claim for pension.  This was the correct 
procedure for the RO to follow if it was determined that the 
claim for burial benefits was an informal claim for DIC 
benefits.  There is no evidence nor any argument that the 
appellant was incompetent for VA purposes at this time in 
1998.  

A claim for dependency and indemnity compensation was not 
received until July 2006.  This claim was ultimately approved 
and made payable effective from the first of the month 
following approval of the claim, on 1 August 2006.  The Board 
finds after careful consideration of all of the evidence on 
file that the effective date for DIC benefits of 1 August 
2006 assigned by the RO was correct in law and in fact.  

It has been argued that shortly after the Veteran's death, 
the appellant traveled to a Social Security Administration 
Office where her and the Veteran's Social Security retirement 
benefits were consolidated into a single benefit for her, and 
that this process should satisfy the requirements of 
38 C.F.R. § 3.153 which provides that an application on a 
form jointly prescribed by both and VA and Social Security 
Administration will be considered a claim for death benefits 
by VA.  However, it is clear from a review of the evidence on 
file no form of any kind was filed in this process.  It 
appears that as an accommodation to the appellant at the 
time, Social Security Administration personnel were simply 
able to perform the necessary paperwork on her behalf.  
Additionally, the Board notes that this regulation provides 
that the receipt of such an application (or copy thereof) by 
VA "will not preclude a request for any necessary evidence."  
In the absence of a properly completed document or Social 
Security Administration claim form which is jointly 
prescribed by both VA and the Commissioner of the Security 
Administration, there can be no argument that VA is bound to 
use this as the effective date for an award of DIC benefits.  

It is argued that the approval by VA of the appellant's 
application for burial benefits at the higher rate 
essentially served as an adjudication of a cause-of-death 
claim thus warranting immediate payment of DIC benefits.  
This is not the case.  The appellant applied for burial 
benefits and these benefits were properly awarded her.  At 
this time, she was specifically notified and provided the 
requisite forms to complete an application for DIC or pension 
benefits, and specifically informed that they must be 
completed and returned within one year of the date of the 
Veteran's death for any subsequent award to be made payable 
effective from the date of death.  Failure to do so meant the 
effective date would be the date of receipt of the claim.  At 
this point, VA had performed all the duties required of it 
with respect to any putative or informal claim the appellant 
might have for DIC benefits.  Again, a specific claim in the 
form prescribed by VA must be filed in order for benefits to 
be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A formal 
application for DIC benefits was not received from the 
appellant until July 2006.  

In accordance with the laws and regulations regarding 
establishment of effective dates, the effective date of an 
award based on an original claim for DIC shall be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A formal 
claim must be received within one year of the date of death 
for the date of death to be protected as the effective date 
for payment of DIC benefits.  38 U.S.C.A. § 5110(d)(1); 
38 C.F.R. § 3.400(c).  

It is also important to note in this case that at the time 
the Veteran died of a heart attack of minutes' duration, the 
only additional cause of death listed in the death 
certificate was severe chronic obstructive lung disease.  At 
the time of death, the Veteran was not service connected for 
either obstructive lung disease, or any form of heart 
disease.  While it is widely understood that an above-the-
knee amputation may result in subsequent heart disease or 
abnormality, there is no law or regulation which presumes 
such causal connection, and each case must be reviewed on its 
own clinical merits.  The Veteran suffered this traumatic 
amputation in the 1940's and lived to age 69, and never filed 
a claim for service connection for heart disease or 
abnormality at any time during his lifetime.  

The Veteran had a combined rating of 80 percent at the time 
of his death and had not been rated 100 percent for 10 years 
sufficient for an immediate award of DIC benefits in 
accordance with 38 U.S.C.A. § 1318 (West 2002).  

It has also been argued that at the time of the Veteran's 
death, the appellant met with a Veterans' Service 
Representative in Indiana at which time certain VA forms were 
completed, and it was assumed that an application had been 
filed.  This individual was not a direct employee of VA and 
it was incumbent upon the appellant to ensure that any 
required VA application forms were properly filed with the 
proper VA offices.  Once no communication or benefits was 
received from VA within a reasonable period of time, it was 
incumbent upon the appellant to take further action, and 
there can be no argument that she detrimentally relied on 
actions of an unaffiliated Veterans' Service Representative 
for a period of some 18 years.  

The Veteran died in 1988.  The appellant's application for 
burial benefits was favorably decided for the appellant and 
benefits were paid and she was immediately notified and 
provided the proper forms to initiate a claim for DIC 
benefits.  However, no formal claim or such benefits was 
received until July 2006, and as a result the proper 
effective date in this case is the one previously established 
by the RO of 1 August 2006.  

ORDER

Entitlement to an effective date earlier than 1 August 2006 
for an award of dependency and indemnity compensation is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


